PER CURIAM.
Although we asked the parties to file supplemental briefs on the issue of “invited error,” we hold that, under the circumstances of this case, appellant was not required to re-raise issues previously rejected by the trial court in a motion for rehearing or, in this case, in response to appellees’ motion for rehearing. On the merits, we have considered the issues raised on appeal and on cross-appeal, and find no points of reversible error.

Affirmed.

POLEN, STEVENSON and TAYLOR, JJ., concur.